CONSIGNMENT AGREEMENT

 

CONSIGNMENT AGREEMENT, dated as of __________________, 2002, by and between
DRESDNER BANK AG, FRANKFURT, a credit institution incorporated under the laws of
Germany in Frankfurt with offices at Global Debt, Precious Metals and Commodity
Trading, Attn. Wolfgang Wrzesniok-Rossbach, Jürgen-Ponto-Platz 1, 60301
Frankfurt, Germany (the “Consignor”), and DENTSPLY INTERNATIONAL INC., a
Delaware corporation with its principal place of business at 570 West College
Avenue, York, Pennsylvania 17405 (the "Company").

 

W I T N E S S E T H:

 

WHEREAS, the Company uses certain commodities in its business; and

 

WHEREAS, the Consignor has agreed to consign such commodities to the Company on
the terms and conditions and in reliance upon the representations and warranties
of the Company hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises
hereinafter contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.

DEFINITIONS

 

When used herein, the terms set forth below shall be defined as follows:

1.1.        “Approved Locations” means (a) the premises of the Company at the
Company’s Address; (b) the premises of the Company’s Subsidiaries at the
addresses set forth in Exhibit C attached hereto; and (c) such other locations
of the Company’s Subsidiaries as may be agreed upon from time to time in writing
by FPM, on behalf of the Consignor and the Other Consignors; provided, however,
FPM, on behalf of the Consignor and the Other Consignors, shall have the right
to give written notice to the Company that a location, whether now or hereafter
approved, is no longer an Approved Location.

1.2.       "Authorized Representatives" means all person(s) who are authorized
by and on behalf of the Company (a) to transact consignment and purchase and
sale transactions with the Consignor under the Consignment Facility; and (b) to
request that a consignment under the Consignment Facility be continued as such.

1.3.

"Bank" means Fleet National Bank, a national banking association.

1.4.       "Business Day" means a day on which commercial banks settle payments
in (a) London, if the payment obligation is calculated by reference to any LIBOR
Rate, or (b) New York, for all other payment obligations; an adjustment will be
made if a date would otherwise

 



 

fall on a day that is not a Business Day so that the date will be the first
following day that is a Business Day except as otherwise set forth herein.

1.5.       “ Collateral Assignment” means that certain Collateral Assignment of
the Subsidiary Consignment Agreement by the Company in favor of FPM, as agent
for Consignor and the Other Consignors, as amended from time to time, whereby
the Company has collaterally assigned all its rights, title and interest in and
to the Subsidiary Consignment Agreement to FPM, for the benefit of the Consignor
and the Other Consignors, and which secure, inter alia, the payment and
performance of the Obligations.

1.6.

“Company ” means Dentsply International Inc., a Delaware corporation.

 

1.7.       "Company's Address" means 570 West College Avenue, York, Pennsylvania
USA 17405.

1.8.       “ Consigned Precious Metal” means Precious Metal which has been
consigned to the Company by the Consignor pursuant to the Consignment Facility.

 

1.9.       "Consignment Facility" means the facility under Paragraph 2 hereof
whereby the Company may request consignments of Precious Metal.

1.10.     "Consignment Facility Indebtedness" means the value (as determined in
accordance with Paragraph 2.2 hereof) of Precious Metal on consignment to the
Company under the Consignment Facility.

1.11.

"Consignment Limit" means:

 

 

(a)

Seventeen Million Five Hundred Thousand Dollars ($17,500,000); or

(b)

such limit as the Consignor and the Company may agree upon from time to time as
evidenced by an amendment in substantially the form of Exhibit B attached hereto
and made a part hereof or in such other form as the Consignor shall require,
with a copy to FPM in any case; or

(c)

such other limit as the Consignor may approve in its sole discretion.

1.12.     "Consignment Period" means, with respect to the consignment of
Precious Metal based upon a Fixed Consignment Fee, the period beginning on the
Drawdown Date and ending on the day which numerically corresponds to such date
one (1), two (2), three (3), six (6) or twelve (12) months (or such other
period, if agreed to by the Consignor) thereafter (or, if such month has no
numerically corresponding day, on the last London Banking Day of such month), as
the Company may select in its relevant notice pursuant to Paragraph 2.4 or 2.5;
provided, however, that, if such Consignment Period would otherwise end on a day
which is not a London Banking Day, such Consignment Period shall end on the next
following London Banking Day;

 

 

- 2 -

 



 

provided, however, that if such next following London Banking Day is the first
London Banking Day of a calendar month, such Consignment Period shall end on the
next preceding London Banking Day.

1.13.     "Consignor " means Dresdner Bank AG, Frankfurt, a credit institution
incorporated under the laws of Germany in Frankfurt.

1.14.     "Consignor’s Address" means Global Debt, Precious Metals and Commodity
Trading, Attn. Wolfgang Wrzesniok-Rossbach, Jürgen-Ponto-Platz 1, 60301
Frankfurt, Germany.

1.15.     “Credit Agreement” means that certain 364-Day Competitive Advance,
Revolving Credit and Guaranty Agreement dated May 25, 2001 among the Company,
the Guarantors (as defined therein), the Banks from time to time party thereto,
ABN AMRO Bank N.V., as Administrative Agent for the Banks and arranger and
bookrunner and Credit Suisse First Boston and Bank of Tokyo-Mitsubishi Trust
Company, as Co-Syndication Agents, and First Union National Bank and Harris
Trust and Savings Bank, as Co-Documentation Agents., as amended from time to
time.

1.16.      “Dentsply Subsidiaries” means Degussa Dental GmbH, a German limited
liability company and successor-in-interest to Degussa Dental GmbH & Co KG, and
wholly owned by the Company; Ceramco, Inc., a Delaware corporation and a wholly
owned subsidiary of the Company; and Elephant Dental B.V., a corporation
organized under the laws of The Netherlands and a wholly owned subsidiary of the
Company.

1.17.     "Drawdown Date" means, with respect the Consignment Facility, the date
on which any consignment under the Consignment Facility is made or is to be made
and the date on which any consignment under the Consignment Facility is
continued in accordance with Paragraph 2.5 hereof.

1.18.     "Event of Default" means each and every event specified in Paragraph
8.1 of this Agreement.

 

1.19.

"FPM" means Fleet Precious Metals Inc., a Rhode Island corporation.

1.20.     "Financial Statements" means (a) the audited balance sheet of the
Company as at December 31, 2000 and the statements of income and retained
earnings of the Company for the year ended on such date prepared and certified
by independent certified public accountants; and (b) a balance sheet of the
Company as at June 30, 2001, and combined profit and loss and surplus statements
of the Company for the period then ended, together with supporting schedules,
prepared on a review basis by independent certified public accountants.

1.21.

"Fiscal Year" means the year ending December 31.

 

 

 

- 3 -

 



 

 

1.22.     "Fixed Consignment Fee" means a consignment fee calculated in
accordance with the provisions of Paragraph 2.3(c) hereof.

1.23.     “Fixed Rate Consignment” means the consignment of Precious Metal by
the Consignor to the Company under the Consignment Facility which bears a Fixed
Consignment Fee.

 

1.24.     “Following Business Day Convention” shall mean that an adjustment will
be made if any relevant date would otherwise fall on a day that is not a
Business Day so that the date will be the first following day that is a Business
Day.

1.25.

“GAAP” means generally accepted accounting principles consistently applied.

1.26.     “Intercreditor and Collateral Sharing Agreement” means that certain
Intercreditor and Collateral Sharing Agreement to be entered into by the
Consignor and the Other Consignors with respect to the Company, as the same may
be amended from time to time, which Intercreditor and Collateral Sharing
Agreement shall be satisfactory to the Consignor in all respects in its sole
discretion.

1.27.     "Inventory " means all inventory (as defined in Section 9-109(4) of
the Uniform Commercial Code) goods, merchandise and other personal property,
wherever located, now owned or hereafter acquired by the Company which are held
for sale or lease, or furnished or to be furnished under any contract of service
or are raw materials, work in process, supplies or materials used or consumed in
the Company's business, and all products thereof, and substitutions,
replacements, additions or accessions thereto, all cash or non-cash proceeds of
all of the foregoing including insurance proceeds.

1.28.     "Laws " means all applicable ordinances, statutes, rules, regulations,
orders, injunctions, writs or decrees of any government or political subdivision
or agency thereof, or any court or similar entity established by any thereof.

1.29.     “Lenders ” means all lenders who are parties to the Credit Agreement
from time to time.

1.30.     "London Banking Day" means any day on which commercial banks are open
for international business (including dealings in dollar deposits) in London.

1.31.     “Metals Report” means a Precious Metal report of the Company which
shall identify Precious Metal by location and which shall identify all
liabilities to third parties for toll or other third party Precious Metal by
location and by third party and otherwise to be in form acceptable to the
Consignor, certified by a financial officer of the Company.

1.32.     "Obligations " means any and all indebtedness, obligations and
liabilities of the Company to the Consignor of every kind and description,
direct or indirect, secured or unsecured,

 

 

- 4 -

 



 

joint or several, absolute or contingent, due or to become due, whether for
payment or performance, now existing or hereafter arising under this Agreement,
including, without limitation, all indebtedness and obligations under the
Consignment Facility extended to the Company hereunder; and all interest, taxes,
fees, charges, expenses and attorneys' fees chargeable to the Company or
incurred by the Consignor hereunder, or any other document or instrument
delivered hereunder or as a supplement hereto.

1.33.     “Other Consignors” means all suppliers, lenders, consignors or
financial institutions who enter into consignment agreements with the Company
pursuant to which such supplier, lender, consignor or financial institution
agrees to consign Precious Metal to the Company and who become parties to the
Intercreditor and Collateral Sharing Agreement.

1.34.     “Other Consignment Agreements” means those certain Consignment
Agreements or Consignment and Forward Contract Agreements entered into by and
between the Other Consignors and the Company from time to time, as the same may
be amended from time to time.

1.35.     “Other Consignors’ Precious Metal" means all Precious Metal consigned
to the Company by the Other Consignors pursuant to the Other Consignment
Agreements.

1.36.

"Permitted Liens" means, so long as execution thereon has been stayed:

 

(a)

Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business, which either are not yet due or are being contested in good
faith by appropriate proceedings, and as to which the Company shall have set
aside adequate reserves;

 

(b)

Pledges or deposits made in the ordinary course of business to secure payment of
workmen's compensation, or to participate in any fund in connection with
workmen's compensation, unemployment insurance, old-age pensions or other social
security programs;

 

(c)

Liens of mechanics, materialmen, warehousemen, carriers, or other like liens,
securing obligations incurred in the ordinary course of business that are not
yet due and payable;

 

(d)

Good faith pledges or deposits made in the ordinary course of business to secure
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of ten percent (10%) of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;

 

 

 

- 5 -

 



 

 

(e)

Encumbrances consisting of zoning restrictions, easements, or other restrictions
on the use of real property, none of which materially impairs the use of such
property by the Company or any Subsidiary in the operation of its business, and
none of which is violated in any material respect by existing or proposed
structures or land use; and

 

(f)

Liens in favor of the Consignor and the Other Consignors.

 

1.37.     "Person " means an individual, corporation, partnership, limited
liability company, joint venture, trust, or unincorporated organization.

1.38.

"Precious Metal" means:

(a)

gold bullion, having a minimum degree of fineness of ninety-nine and 50/100
percent (99.5%), or being of such quality and in such form the delivery of which
would be (i) settlement conforming in all respects with the requirements of the
London Bullion Market Association for "international good delivery," or (ii)
acceptable in internationally recognized terminal markets mutually acceptable to
the Consignor and the Company; and

(b)

silver bullion, having a minimum degree of fineness of ninety-nine and 90/100
percent (99.90%), or being of such quality and in such form the delivery of
which would be (i) settlement conforming in all respects with the requirements
of the London Bullion Market Association for "international good delivery," or
(ii) acceptable in internationally recognized terminal markets mutually
acceptable to the Consignor and the Company; and

(c)

platinum plate, having a fineness of not less than ninety-nine and 95/100
percent (99.95%), or being of such quality and in such form the delivery of
which would be (i) settlement conforming in all respects with the requirements
of the London Platinum and Palladium Market for "international good delivery,"
or (ii) acceptable in internationally recognized terminal markets mutually
acceptable to the Consignor and the Company; and

(d)

palladium plate, having a fineness of not less than ninety-nine and 95/100
percent (99.95%), or being of such quality and in such form the delivery of
which would be (i) settlement conforming in all respects with the requirements
of the London Platinum and Palladium Market for "international good delivery,”
or (ii) acceptable in internationally

 

 

- 6 -

 



 

recognized terminal markets mutually acceptable to the Consignor and the
Company.

1.39.     "Premises " means all real estate owned, used or leased by the Company
or by any of the Company’s Subsidiaries including, without limitation, the
Dentsply Subsidiaries.

1.40.     "Prime Rate" means the rate of interest designated by Bank from time
to time as being its so-called "prime rate" of interest. The Prime Rate is a
reference rate and does necessarily represent the lowest or best rate being
charged to any customer. Changes in the rate of interest resulting from changes
in the Prime Rate shall take place immediately without notice or demand of any
kind.

1.41.     "Security Agreement" means the German Security Agreement dated on or
about the date hereof of the Company in favor of the Consignor, as amended from
time to time, which secures the payment and performance of the Obligations under
German law.

1.42.     "Subsidiary " means any corporation of which more than fifty (50%)
percent of the outstanding voting securities shall, at the time of
determination, be owned by the Company directly or indirectly through one or
more Subsidiaries.

1.43.     “Subsidiary Consignment Agreement” means that certain Consignment and
Forward Contracts Agreement dated December 20, 2001, as amended from time to
time, by and between the Company and the Dentsply Subsidiaries whereby the
Company shall consign the Consigned Precious Metal and the Other Consignors’
Precious Metal to the Dentsply Subsidiaries, and all agreements executed or
delivered in connection therewith, and all security therefor.

To the extent not defined in this Paragraph l, unless the context otherwise
requires, accounting and financial terms used in this Agreement shall have the
meanings attributed to them by GAAP, and all other terms contained in this
Agreement shall have the meanings attributed to them by Article 9 of the Uniform
Commercial Code in force in the State of New York, as of the date hereof to the
extent the same are used or defined therein.

 

 

2.

CONSIGNMENT FACILITY.

 

2.1.

Precious Metal to be Consigned; Insurance; Title

 

(a)        The Precious Metal to be consigned to the Company by the Consignor
under Consignment Facility will consist of Precious Metal as defined herein.
EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE OF THIS PARAGRAPH 2.1(A), THE
CONSIGNOR MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED,
WITH RESPECT TO THE GOODS CONSIGNED OR TO BE SOLD

 

 

- 7 -

 



 

HEREUNDER, WHETHER AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
ANY OTHER MATTER, AND THE CONSIGNOR HEREBY DISCLAIMS ALL SUCH WARRANTIES.

(b)        The Consigned Precious Metal shall be consigned to the Company by the
Consignor, in the Consignor's sole discretion, in amounts as requested by the
Company from time to time, provided that no Event of Default has occurred and is
then continuing. It is understood that at no time shall the Consignment Facility
Indebtedness exceed the Consignment Limit.

(c)        All deliveries requested by the Company of Consigned Precious Metal
shall be made at the Company's expense and risk by a recognized reputable
carrier of the Consignor's selection. Following the delivery of Consigned
Precious Metal to the Company, or to such other location as may be agreed upon
from time to time by the parties hereto, the Company shall insure the Consigned
Precious Metal to its full value against all risks of loss and shall, as between
the Consignor and the Company, accept all risk of loss until its return to the
Consignor, as hereinafter provided. All such insurance policies shall provide at
least thirty (30) days' prior written notice to the Consignor of any
cancellation or alteration thereof. At the Consignor's request, the Company will
furnish the Consignor with the certificate of an insurance company reasonably
satisfactory to the Consignor and a true and complete copy of all insurance
policies evidencing the satisfaction of the Company's insurance obligations
hereunder and the inclusion of FPM, as agent for Consignor and the Other
Consignors, as an additional insured and loss payee under any applicable policy
as its interest may appear; provided, however, that the Consignor shall be under
no duty either to ascertain the existence of or to examine any such policy or
certificate or to advise the Company in the event such policy shall not comply
with the requirements hereof.

(d)        Title to all Consigned Precious Metal shall remain in the Consignor
until such Consigned Precious Metal is purchased and withdrawn from consignment
by the Company, and Precious Metal shall for the purposes of this Agreement be
deemed to be outstanding on consignment until it is paid for in full by the
Company as provided in Paragraph 2.3(e) hereof, whereupon title to such
purchased Precious Metal shall pass to the Company. The Company authorizes the
Consignor to file such financing statements and other documents as may be
reasonably requested by the Consignor to protect the Consignor's interests as a
consignor and a secured party under the Uniform Commercial Code.

(e)        The Company shall pay all license fees, assessments and sales, use,
excise, property and other taxes now or hereafter imposed by any governmental
body or authority with respect to the possession, use, sale, transfer,
consignment, delivery or ownership of the Consigned Precious Metal.

(f)         The Consignor shall not be liable for any delay in delivery or for
any inability to deliver Precious Metal hereunder directly or indirectly
resulting from any unavailability or scarcity of precious metals, foreign or
domestic embargoes, seizure, acts of God, insurrections, strikes, war, the
adoption or enactment of any law, ordinance, regulation, ruling or order
directly or

 

 

- 8 -

 



 

indirectly interfering with the production, sale, consignment or delivery of
Precious Metal hereunder, lack of transportation, fire, flood, explosions or
other accidents, events or contingencies beyond the Consignor's reasonable
control.

(g)        The parties hereto hereby acknowledge, confirm and agree that the
foregoing description of the form and manner in which Precious Metal will be
consigned and delivered pursuant to this Agreement is intended to make clear
that the Consignor is obligated to engage only in transactions involving
Precious Metal in quantities and units which it customarily maintains in its
regular inventory, but is not intended to limit such form and manner in the
event that the Consignor shall agree separately to engage in other types of
transactions. Without limiting the generality of the foregoing, Precious Metal
in the possession or control of the Company, or Precious Metal held by a third
party for the account of the Company, shall constitute Precious Metal consigned
pursuant to this Agreement notwithstanding that (i) such Precious Metal is in
alloyed form or is contained in raw materials, work-in-process, or finished
goods, (ii) such Precious Metal was delivered to, or credited to the account of,
the Company by a third party in exchange for or in consideration of Precious
Metal delivered by the Consignor to such third party, (iii) such Precious Metal
was sold by the Company to the Consignor and then consigned back to the Company
pursuant to this Agreement, or (iv) such Precious Metal is demonstrably not the
Precious Metal physically delivered by the Consignor.

 

2.2.

Valuation

 

For the purpose of this Agreement, the value of the Consigned Precious Metal
shall be determined (a) on the basis of the London Bullion Brokers' second
fixing price on the valuation date in the case of gold, platinum and palladium,
and (b) on the basis of the London Bullion Brokers' fixing price, in the case of
silver, or, in any case if no price is available for such date, then on the
basis of said second fixing price or fixing price, as applicable, on the next
previous day for which such price was available. In the event that the London
Bullion Brokers shall discontinue or alter its usual practice of quoting a price
for gold, platinum, palladium or silver, as applicable, on any day for which
such a price is necessary for the purposes hereof, the Consignor shall so notify
the Company and the Consignor shall at its option announce a substituted index
or mechanism which shall thereupon become the method of valuation hereunder.

2.3.

Payments by the Company.

(a)        During such time as Precious Metal is consigned (or is deemed to be
consigned under this Agreement, in particular as set forth in Section 2.1(g)) to
the Company hereunder and until the same is withdrawn from consignment and paid
for in full by the Company as hereinafter provided, the Company will pay to the
Consignor a fee computed daily on the value of such Consigned Precious Metal as
hereinafter set forth. Consignment fees shall be accrued on a daily basis and
shall be paid as follows:

 

 

- 9 -

 



 

 

(i)

in the case of Fixed Rate Consignments having Consignment Periods of not more
than ninety (90) days, consignment fees shall be paid on the last day of the
Consignment Period with respect thereto; and

(ii)

in the case of Fixed Rate Consignments having Consignment Periods in excess of
ninety (90) days, consignment fees shall be paid quarterly and on the last day
of the Consignment Period with respect thereto, not later than the fifth
Business Day following the receipt of billing.

Notwithstanding the foregoing, consignment fees may be payable more frequently
if agreed upon by the Consignor and the Company.

(b)        The Company shall pay a Fixed Consignment Fee with respect to each
consignment of Precious Metal under the Consignment Facility, subject to the
terms and conditions hereinafter set forth.

(c)        Each Fixed Consignment Fee shall be calculated by the Consignor for a
certain specific quantity and form of Precious Metal consigned to the Company
for a certain specific Consignment Period. The quantity and form of Precious
Metal, and the Consignment Period shall be selected by the Company and consented
to by the Consignor. Once the specific quantity and form of Precious Metal and
the specific Consignment Period have been selected and consented to by the
Consignor and the consignment fee determined, such selections shall be
irrevocable and binding on the Company and shall obligate the Company to accept
the consignment requested the Consignor in the amount, in the form and for the
Consignment Period specified.

(d)        At such time as the Company shall request the consignment and
delivery of Precious Metal under the Consignment Facility, it shall become
obligated to pay to the Consignor a market premium per troy ounce announced by
the Consignor at the time of such consignment. Such payment is to be made within
five (5) Business Days of the Company’s receipt of the monthly invoice.

(e)        At such time as the Company shall purchase and withdraw Consigned
Precious Metal from consignment under the Consignment Facility, it shall become
obligated to (i) pay to the Consignor (x) a purchase price computed in
accordance with Paragraph 2.2 hereof if such purchase is effected by the Company
(and the Company has notified the Consignor) prior to 2:30 P.M., London Time, on
any London Banking Day, plus any applicable premium, or (y) such other purchase
price as shall be mutually agreed upon by the Consignor and the Company, or (ii)
deliver Precious Metal to the Consignor’s unallocated accounts, loco London, in
the case of gold and silver, and loco Zurich, in the case of platinum and
palladium, in an amount equal to the Precious Metal purchased. All payments of
purchase price for Consigned Precious Metal or

 

 

- 10 -

 



 

deliveries of Precious Metal are to be made within two (2) London Banking Days,
provided, however, title to such Consigned Precious Metal shall not pass until
the payment of such purchase price. Consigned Precious Metal shall be deemed to
have been purchased and withdrawn from consignment, and payment of the purchase
price shall become due, at the earlier of (i) such time as the Company shall
notify the Consignor, it elects to purchase such Consigned Precious Metal, (ii)
such time as the Company sells such Consigned Precious Metal in the ordinary
course of its business, (iii) the Company has not returned any Consigned
Precious Metal when due, or (iv) the Company otherwise loses possession or
control over the Consigned Precious Metal for reasons within the Company's
reasonable control, including but not limited to knowingly or unknowingly
passing on the Consigned Precious Metal to a third party.

2.4.

Requests for Consignments under the Consignment Facility.

 

(a)        The Company shall give to the Consignor telephonic notice or notice
sent by telecopier from an Authorized Representative of the Company (confirmed
in writing by the Consignor) of each request for a consignment under the
Consignment Facility. Each such notice shall be irrevocable and binding on the
Company and shall obligate the Company to accept the consignment requested from
the Consignor.

 

(b)        Requests for any Fixed Rate Consignments shall be furnished by an
Authorized Representative of the Company to the Consignor by 12:00 noon (New
York time) two (2) London Banking Days prior to the proposed Drawdown Date. Each
such notice shall specify (i) the amount and type of Precious Metal requested,
(ii) the proposed Drawdown Date of such consignment, and (iii) the Consignment
Period for such consignment.

(c)        Requests for, and repayments of, Fixed Rate Consignments shall be for
not less than:

(i)

Four Thousand (4,000) fine troy ounces or integral multiples of One Hundred
(100) fine troy ounces in excess thereof, in the case of gold;

(ii)

Fifty Thousand (50,000) fine troy ounces or integral multiples of Five Hundred
(500) fine troy ounces in excess thereof, in the case of silver;

(iii)

One Thousand (1,000) fine troy ounces or integral multiples of Fifty (50) fine
troy ounces in excess thereof, in the case of platinum;

(iv)

One Thousand (1,000) fine troy ounces or integral multiples of One Hundred (100)
fine troy ounces in excess thereof, in the case of palladium.

 

 

 

- 11 -

 



 

 

2.5.

Rollover Option.

Any Fixed Rate Consignments may be continued as such upon the expiration of a
Consignment Period with respect thereto by an Authorized Representative of the
Company giving to the Consignor telephonic notice (confirmed in writing by the
Consignor) of the Company’s decision to continue an outstanding consignment as
such. In the event that the Company does not notify the Consignor of its
election hereunder with respect to any consignment by 12:00 noon (New York time)
two (2) London Banking Days prior to the expiration of the Consignment Period,
such consignment shall be become due and payable on the last day of the
Consignment Period with respect thereto.

2.6.

Inability to Determine Fixed Consignment Fee.

In the event, prior to the commencement of any Consignment Period relating to
any Fixed Rate Consignment, the Consignor shall determine in good faith that
adequate and reasonable methods do not exist for ascertaining the Fixed
Consignment Fee that would otherwise determine the rate of interest to be
applicable to any Fixed Rate Consignment during any Consignment Period, the
Consignor shall forthwith give notice of such determination (which shall be
conclusive and binding on the Company) to the Company. In such event, (a) any
request for a Fixed Rate Consignment shall be automatically withdrawn, (b) each
Fixed Rate Consignment will automatically, on the last day of the then current
Consignment Period thereof, become due and payable, and (c) the obligations of
the Consignor to make Fixed Rate Consignments shall be suspended until the
Consignor determines that the circumstances giving rise to such suspension no
longer exist, whereupon the Consignor shall so notify the Company.

2.7.

Illegality.

Notwithstanding any other provisions herein, if any present or future law,
regulation, treaty or directive or in the reasonable interpretation or
application thereof shall make it unlawful for the Consignor to make or maintain
Fixed Rate Consignments, the Consignor shall forthwith give notice of such
circumstances to the Company and thereupon (a) the agreement of the Consignor to
make Fixed Rate Consignments shall forthwith be suspended, and (b) the Fixed
Rate Consignments then outstanding shall become due and payable on the last day
of each Consignment Period applicable to such Fixed Rate Consignments or within
such earlier period as may be required by law. The Company shall promptly pay
the Consignor any additional amounts necessary to compensate the Consignor for
any costs incurred by the Consignor in making any conversion in accordance with
this Paragraph, including any interest or fees payable by the Consignor to
lenders of funds obtained by it in order to make or maintain its Fixed Rate
Consignments hereunder.

2.8.

Indemnity.

The Company shall indemnify the Consignor and hold the Consignor harmless from
and against any loss, cost or expense (including reasonable loss of anticipated
profits) that the

 

 

- 12 -

 



 

Consignor may sustain or incur as a consequence of (a) default by the Company in
payment of any Fixed Rate Consignments as and when due and payable (including,
without limitation, as a result of prepayment or late payment of the purchase
price for the Consigned Precious Metal or the acceleration of the Consignment
Facility Indebtedness pursuant to the terms of this Agreement), which expenses
shall include any such loss or expense arising from interest or fees payable by
the Consignor to lenders of funds obtained by it in order to maintain its Fixed
Rate Consignments; (b) default by the Company in taking a consignment or
conversion after the Company has given (or is deemed to have given) its request
therefor; and (c) the purchase of Consigned Precious Metal bearing a Fixed
Consignment Fee on a day that is not the last day of the applicable Consignment
Period with respect thereto, including interest or fees payable by the Consignor
to lenders of funds obtained by it in order to maintain any such consignments.

2.9.

Use of Proceeds.

No portion of the proceeds of the Consignment Facility shall be used, in whole
or in part, for the purpose of purchasing or carrying any “margin stock” as such
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System.

 

2.10.

True Consignment; Grant of Security Interest

(a)        The parties hereto intend that this Agreement shall provide for a
true consignment and that all transactions hereunder shall constitute true
consignments of the Precious Metal.

(b)        To secure the prompt and punctual payment and performance of all
indebtedness, obligations and liabilities of the Company to the Consignor under
this Consignment Facility, whether now existing or hereafter incurred, the
Company hereby grants to the Consignor a continuing security interest in (i) the
Consigned Precious Metal, whether now existing or hereafter arising, (ii) all
Inventory of the Company which contains Consigned Precious Metal, whether now
existing or hereafter arising, and (iii) all proceeds and products of the
foregoing to the extent that the Consignor has not received payment with respect
to the Consigned Precious Metal content thereof in accordance with the terms
hereof. Nothing contained in the foregoing grant is intended to conflict with
the true consignment nature of this Agreement.

2.11.

Maintenance of Consignment Limit

If the Consignment Facility Indebtedness any time exceeds the Consignment Limit,
the Company will promptly, without further notice or demand by the Consignor,
either (a) make payment to the Consignor, as provided in Paragraph 2.3(e)
hereof, for Consigned Precious Metal having an aggregate value sufficient to
result in Consignment Facility Indebtedness being not more than the Consignment
Limit, or (b) deliver to the Consignor, either physically at the Consignor's
vault at HSBC Bank in London, in the case of gold and silver, and at UBS Zurich,
in the case of platinum and palladium or to the Consignor’s unallocated
accounts, loco London, in the case of

 

 

- 13 -

 



 

gold and silver, and loco Zurich, in the case of platinum and palladium,
sufficient Consigned Precious Metal to achieve the result referred to in the
preceding clause (a). Any physical return of Consigned Precious Metal to the
Consignor's vault at HSBC Bank in London, in the case of gold and silver, or at
UBS Zurich, in the case of platinum and palladium shall be at the Company’s
expense and risk and shall only be credited to the Company's account upon the
Consignor's assaying the value thereof.

2.12.

Termination; Return of Precious Metal

(a)        This Agreement is not a commitment of the Consignor to consign
Precious Metals or otherwise extend credit to the Company. The Consignor may
terminate this Consignment Facility by giving forty-five (45) days' prior
written notice of such termination to the Company. Upon giving of such notice,
the Consignor may, at its option, suspend or terminate the consignment or
delivery of Precious Metal hereunder. ALL SUMS OUTSTANDING UNDER THIS
CONSIGNMENT FACILITY WILL BE DUE AND PAYABLE UPON THE EARLIER OF (I) THE
OCCURRENCE OF AN EVENT OF DEFAULT AND ACCELERATION OF THE OBLIGATIONS BY THE
CONSIGNOR, OR (II) FORTY-FIVE (45) DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM THE
CONSIGNOR HEREUNDER.

(b)        The Company may terminate this Consignment Facility by giving five
(5) days' prior written notice of such termination to the Consignor. Upon
receipt of such notice, the Consignor shall suspend and terminate the
consignment or delivery of Precious Metal hereunder. ALL SUMS OUTSTANDING UNDER
THIS CONSIGNMENT FACILITY WILL BE DUE AND PAYABLE FIVE (5) DAYS AFTER RECEIPT OF
WRITTEN NOTICE FROM THE COMPANY HEREUNDER.

(c)        Termination of this Consignment Facility shall not affect the
Company's duty to pay and perform its obligations to the Consignor hereunder in
full. Notwithstanding termination, until all Consignment Facility Indebtedness
has been fully satisfied, the Consignor shall retain all security interests
granted to it and, except for those specific covenants and conditions dealing
with the making of consignments, all terms and conditions of this Agreement
shall remain in full force and effect.

(d)        Upon termination of this Agreement for any reason the Company shall
within twenty-four (24) hours following such effective date of termination (i)
pay to the Consignor (x) a purchase price computed in accordance with Paragraph
2.2 hereof, plus any applicable premium, or (y) such other purchase price as
shall be mutually agreed upon by the Consignor and the Company; (ii) deliver
Precious Metal to the Consignor’s unallocated accounts, loco London, in the case
of gold and silver, and loco Zurich, in the case of platinum and palladium, in
an amount equal to the Consignment Facility Indebtedness; or (iii) deliver to
the Consignor at the Consignor's vault at HSBC Bank in London, in the case of
gold and silver, and at UBS Zurich, in the case of platinum and palladium, any
Precious Metal theretofore consigned to but not purchased and paid for in full
by the Company. Any physical return of Consigned Precious Metal to the
Consignor's

 

 

- 14 -

 



 

vault in at HSBC Bank in London, in the case of gold and silver, or at UBS
Zurich, in the case of platinum and palladium shall be at the Company's expense
and risk and shall only be credited to the Company's account upon the
Consignor's assaying the value thereof.

(e)        Notwithstanding the provisions of Paragraph 2.12(d) hereof, in the
event that the Consignment Facility is terminated as a result of the Consignor
giving forty-five (45) days written notice of termination to the Company as set
forth in Paragraph 2.12(a) hereof, the Consignor, at its option and in its sole
discretion, may agree not to accelerate the Fixed Rate Consignments and may
permit the Consigned Precious Metal which is the subject of such Fixed Rate
Consignments to be paid on the last day of the Consignment Period with respect
thereto in accordance with their respective terms and with the consignment fees
with respect thereto to be payable in accordance with Paragraph 2.3(a) hereof.

 

3.

AUTHORIZED REPRESENTATIVES.

The Company shall deliver to the Consignor a certificate or letter certifying to
the Consignor the name(s) of all Authorized Representatives, in the form
attached hereto as Exhibit A. The Consignor may conclusively rely on such
certificate or letter until it shall receive a further certificate from the
Company in form acceptable to the Consignor canceling or amending the prior list
of Authorized Representatives. Any person identifying himself or herself as an
Authorized Representative of the Company shall have the right to effect
transactions under this Agreement. The Consignor shall have no responsibility or
obligation to ascertain whether the person is in fact the Authorized
Representative of the Company which he or she claims to be or is, in fact,
authorized to effect the transaction. At its option, the Consignor may verify
any telephonic or telegraphic request for transaction by calling an Authorized
Representative, and where more than one Authorized Representative is so
authorized, by calling an Authorized Representative or other individual other
than the caller or the individual initiating the transaction. The Company
authorizes the Consignor at its option to record electronically all telephonic
requests for transactions that the Consignor may receive from the Company or any
other person purporting to act on behalf of the Company.

 

4.

CONDITIONS.

 

4.1.

Conditions to the Consignor's Obligation to Consign Precious Metal.

(a)        As a precondition to the Consignor’s consigning Precious Metal (but
with the Consignor retaining full discretion as to whether to consign Precious
Metal from time to time):

 

 

 

- 15 -

 



 

 

(i)

The representations and warranties set forth in Paragraph 6 hereof shall be true
and correct on and as of the date hereof and the date each consignment is
requested and is to occur.

(ii)

The Company shall have executed and delivered to the Consignor, or shall have
caused to be executed and delivered to the Consignor in form and substance
acceptable to the Consignor, upon the execution of this Agreement, all
agreements required by the Consignor for the purpose of securing payment and
performance of Company's obligations under this Agreement, together with any
other documents required by the terms hereof or thereof, including, without
limitation, the Security Agreement and the Collateral Assignment; and all
insurance required by the terms hereof and by the Security Agreement, all of
which shall at all times remain in full force and effect.

(iii)

The Consignor shall have received the favorable written opinion of counsel for
the Company, dated the date hereof, satisfactory to the Consignor and its
counsel in scope and substance, stating, among other things, that this Agreement
and all agreements delivered in connection herewith have been duly authorized,
executed and delivered by the Company and constitute the valid, binding and
enforceable obligations of the parties thereto; and such other supporting
documents and certificates as the Consignor or its special counsel may
reasonably request.

 

(iv)

There shall have been no material adverse change in the Company's financial
condition or its financial or business prospects from those represented in any
financial statement or other information submitted to the Consignor or upon
which the Consignor has relied.

(v)

The Company shall have supplied the Consignor with a certificate from an
insurance company reasonably satisfactory to the Consignor with respect to the
assets of the Company, and a true and complete copy of all insurance policies
satisfactory to the Consignor in all respects and which shall include FPM, as
agent for the Consignor and the Other Consignors, as an additional insured and
loss payee, as its interests may appear.

(vi)

All legal matters incident to the transactions hereby contemplated shall be
satisfactory to counsel for the Consignor.

 

 

 

- 16 -

 



 

 

(vii)

At the option of FPM, FPM shall have completed an adequate pre-funding
examination of the Company evidencing, among other things, satisfactory precious
metal controls and physical security controls.

(viii)

The Company shall have delivered the initial Metals Report as of __________,
2001, which shall be acceptable to the Consignor in its sole discretion.

 

(ix)

No Event of Default as specified in Paragraph 8.1 hereof, nor any event which
upon notice or lapse of time or both would constitute such an Event of Default,
shall have occurred and be continuing

4.2.

Company's Confirmation.

 

The Company's request to the Consignor for the delivery of Precious Metal under
the Consignment Facility shall be deemed to be a representation and warranty to
the Consignor that the respective conditions specified in Paragraph 4.1 for such
consignment have been satisfied.

 

 

5.

SECURITY

The repayment of the Obligations shall be secured by, and entitled to the
benefits of, the Security Agreement and the Collateral Assignment.

 

 

6.

REPRESENTATIONS AND WARRANTIES

 

As a material inducement to the Consignor to deliver Consigned Precious Metal to
the Company, the Company hereby represents and warrants to the Consignor (which
representations and warranties shall survive the execution of this Agreement and
the delivery of Consigned Precious Metal) that:

6.1.        Corporate Authority. The Company (i) is duly organized, validly
existing and in good standing under the laws of its state of incorporation, (ii)
has the requisite corporate power and authority to own its properties and to
carry on business as now being conducted, and holds all material permits,
authorizations and licenses, without material restrictions or limitations, which
are necessary for such ownership or business activity, and (iii) is qualified to
do business in every jurisdiction where such qualification is necessary, and has
the requisite corporate power to execute, deliver and perform this Agreement,
the Security Agreement, the Collateral Assignment, and any security document or
documents securing the obligations of the Company under this Agreement. The
Company has no reason to believe that any such material permits, authorizations
or licenses will be revoked, canceled, rescinded, modified or lost.

 

 

- 17 -

 



 

 

6.2.        No Conflict. The execution, delivery and performance by the Company
of the terms and provisions of this Agreement, the Security Agreement, the
Collateral Assignment, and any other such security document(s) have been duly
authorized by all requisite corporate action and will not violate any provision
of law, any order of any court or other agency of government, the articles of
incorporation or the by-laws of the Company or any indenture, agreement or other
instrument to which it is party, or by which it is bound, or be in conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under, or, except as may be provided by this Agreement, result
in the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the property or assets of the Company pursuant to, any
such indenture, agreement or other instrument.

 

6.3.        Litigation. There is no action, suit or proceeding at law or in
equity or by or before any governmental instrumentality or other agency now
pending or, to the knowledge of the Company threatened, against or affecting the
Company which, if adversely determined, would have a material adverse effect on
the business, operations, properties, assets or condition, financial or
otherwise, of the Company.

6.4.        Other Agreements. The Company is not a party to any agreement or
instrument or subject to any charter or other corporate restriction adversely
affecting its business, properties or assets, operations or conditions,
financial or otherwise.

6.5.        Default. The Company is not in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party which could have
a materially adverse effect upon the Company’s business, operations, properties,
assets, or condition, financial or otherwise.

6.6.        Financing Statements. No financing statement or agreement is on file
in any public office pertaining to or affecting the Consigned Precious Metal or
any Inventory of the Company, now owned or hereafter acquired containing
Consigned Precious Metal.

6.7.        Representations. No statement of fact made by or on behalf of the
Company in this Agreement or in any certificate or schedule furnished to the
Consignor pursuant hereto, contains any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained therein
or herein not misleading. There is no fact presently known to the Company which
has not been disclosed to the Consignor which materially affects adversely, nor
as far as the Company can reasonably foresee, will materially affect adversely
the property, business, operations or condition (financial or otherwise) of the
Company.

 

6.8.        Binding Obligations. This Agreement, the Security Agreement, the
Collateral Assignment, all other agreements securing this Agreement have been
duly executed and delivered by the Company and constitute legal, valid and
binding obligations of the Company, enforceable in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization and other
similar laws of general application affecting the rights of creditors generally.

 

 

- 18 -

 



 

 

6.9.        No Event of Default. No Event of Default as defined in Paragraph 8.1
hereof, and no event which, with the passage of time or the giving of notice, or
both, would become such an Event of Default, has occurred and is continuing.

 

6.10.      Financial Statements. The Company has furnished the Financial
Statements to the Consignor. The Financial Statements have been prepared in
accordance with GAAP on a basis consistent with that of preceding periods and
are complete and correct in all material respects and fairly present the
financial condition of the Company as at said dates, and the results of its
operations for the year or other period ended on said dates. Since the date(s)
of the above described balance sheets, there has been no material adverse change
in the financial condition of the Company.

6.11.      Credit Agreement. The Company reaffirms and restates and incorporates
herein by reference, as of the date hereof, all of the representations and
warranties made by Company in the Credit Agreement, except to the extent altered
by actions permitted pursuant to the terms thereof or expressly contemplated
pursuant to the terms hereof or to the extent the Consignor has been advised in
writing of any inaccuracy with respect to such representations or warranties and
has waived the same in writing.

6.12.

Solvency.

(a)        The fair salable value of the assets of the Company exceeds as of the
date hereof and will, immediately following each consignment and delivery of
Consigned Precious Metal and after giving effect to the application of the
proceeds of the Consignment Facility, exceed the amount that will be required to
be paid on or in respect of its existing debts and other liabilities (including
contingent liabilities) as they mature.

(b)        The assets of the Company do not as of the date hereof and will not,
immediately following each consignment and delivery of Consigned Precious Metal,
and after giving effect to the application of the proceeds thereof, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.

(c)        The Company does not intend to, or believe that it will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by the Company and the timing of
and amounts of cash to be payable on or in respect of indebtedness of the
Company.

 

 

7.

AFFIRMATIVE AND NEGATIVE COVENANTS

 

The Company covenants and agrees that, from the date hereof and until payment
and performance in full of all Obligations, the Company shall:

 

 

 

- 19 -

 



 

 

7.1.        Credit Agreement. Observe, maintain and perform all of the covenants
and agreements set forth in the Credit Agreement, all of which are fully
incorporated herein, are hereby fully restated, shall be fulfilled by the
Company and shall remain in full force and effect. Such terms will apply herein,
as the same may be amended/extended/renewed in the Credit Agreement, provided
that if the Company is no longer a party to the Credit Agreement while this
Agreement remains in effect, the terms in effect at the time that the Credit
Agreement terminated, or the Company ceased to be a party, shall continue to
apply for purposes of this Agreement.

7.2.        Litigation. Give prompt written notice to the Consignor of any
proceedings instituted against it by or in any Federal or state court or before
any commission or other regulatory body, Federal, state or local, which, if
adversely determined, would have a materially adverse effect upon its business,
operations, properties, assets, or condition, financial or otherwise.

 

7.3.        Financial Condition. Furnish to the Consignor promptly, from time to
time, such information regarding its operations, assets, business affairs and
financial condition, as the Consignor may reasonably request and promptly advise
the Consignor of any material adverse change in its condition, financial or
otherwise.

7.4.        Audits. Permit agents or representatives of FPM, for the benefit of
the Consignor and the Other Consignors, to inspect, at reasonable hours, the
Consigned Precious Metal and the Company's books and records and to make
abstracts or reproductions of such books and records and permit FPM’s audit
staff, for the benefit of the Consignor and the Other Consignors, to conduct not
less than one annual audit and field exam of the Consigned Precious Metal, all
such audits and exams to be at the sole cost and expense of the Company.

7.5.        Liens. Not create, incur, assume or suffer to exist any mortgage,
pledge, lien, charge or other encumbrance of any nature whatsoever on (a) any of
the Consigned Precious Metal or any of the Other Consignors’ Precious Metal, or
(b) any products or property now or hereafter owned which does or will include
Consigned Precious Metal or any of the Other Consignors’ Precious Metal.

7.6.        Disposition of Property. Not, without the Consignor’s prior written
consent, sell, lease, transfer or otherwise dispose of the Consigned Precious
Metal or the Other Consignors’ Precious Metal, except for:

(a)

sales of inventory and other assets in the ordinary course of the Company’s
business; and

(b)

the consignment of the Consigned Precious Metal and Other Consignors’ Precious
Metal to the Dentsply Subsidiaries pursuant to the Subsidiary Consignment
Agreement, provided that the terms of the Subsidiary Consignment Agreement must
be acceptable to FPM in all respects and in its sole discretion, and provided
further that the value (as determined in

 

 

- 20 -

 



 

accordance with Paragraph 2.2 hereof) of Precious Metal on consignment at any
time to Ceramco, Inc. shall not exceed Two Million Dollars ($2,000,000) and the
value (as determined in accordance with Paragraph 2.2 hereof) of Precious Metal
on consignment at any time to Elephant Dental B.V. shall not exceed Five Million
Dollars ($5,000,000).

7.7.        Corporate Status. Not change its name or place of incorporation
unless it has provided the Consignor with thirty (30) days' prior written notice
thereof.

7.8.        Consigned Precious Metal. Not grant any security interest or
ownership rights to any customer or creditor (including any credit institutions)
of the Company with respect to any of the Consigned Precious Metal or any of the
Other Consignors’ Precious Metal while at the Company's Premises or at other
Approved Locations regardless of whether or not such customers have prepaid
orders for the Consigned Precious Metal or the Other Consignors’ Precious Metal
or any products or property which does or will include the Consigned Precious
Metal or the Other Consignors’ Precious Metal and regardless of whether such
creditors (including credit institutions) have prior or ongoing security
arrangements with the Company, in which case the Company shall ensure that
neither the Consigned Precious Metals nor any of the Other Consignors Precious
Metal shall be subject to such prior security arrangements.

7.9.        Consignments. Not obtain Precious Metal on consignment or credit
from any supplier, lender, consignor or financial institution other than the
Consignor and the Other Consignors unless such supplier, lender, consignor or
financial institution shall first (a) have entered into a Consignment Agreement
with the Company in a form acceptable to FPM; and (b) become a party to the
Intercreditor and Collateral Sharing Agreement with Consignor and the Other
Consignors, which Intercreditor and Collateral Sharing Agreement shall be
satisfactory to FPM in all respects in its sole discretion and which shall at
all times remain in full force and effect. 

7.10.      Location of Precious Metal. At all times, all of the Consigned
Precious Metal and all of the Other Consignors’ Precious Metal shall be located
at an Approved Location, or shall be in transit to, or from, an Approved
Location.

7.11.      Other Consignment Agreements. Not amend any provision of any of the
Other Consignment Agreements except in accordance with the provisions of the
Intercreditor and Collateral Sharing Agreement.

7.12.      Financial Statements. Unless otherwise explicitly waived by the
Consignor in writing, furnish to the Consignor:

(a)        within one hundred twenty (120) days after the end of each Fiscal
Year, an audited balance sheet as of the end of such Fiscal Year, and an audited
statement of earnings for the Fiscal Year, certified by certified public
accountants selected by the Company and acceptable to the Consignor;

 

 

- 21 -

 



 

 

(b)        within sixty (60) days after the end of each calendar quarter, a
balance sheet as of the end of such period, and a statement of earnings for the
Fiscal Year through the end of such period, prepared either by the Company and
certified by a financial officer of the Company or prepared on not less than a
compilation basis by independent certified public accountants selected by the
Company and acceptable to the Consignor;

(c)        within thirty (30) days of the end of each calendar month, a Metals
Report; and

(d)        promptly, from time to time such other information regarding its
operations, assets, business, affairs and financial condition, including without
limitation, an accounts payable reports and agings of the Company, as the
Consignor may reasonably request.

 

7.13.

Environmental Matters. With respect to environmental matters:

(a)        comply strictly and in all respects with the requirements of all
federal, state, and local environmental laws;

(b)        immediately contain and remove any hazardous or toxic material found
on the Premises in violation of applicable law, which work must be done in
compliance with applicable laws and at the Company's expense; and

(c)        indemnify, defend, and hold the Consignor harmless from and against
any claim, cost, damage (including, without limitation, consequential damages),
expense (including, without limitation, attorneys' fees and expenses), loss,
liability, or judgment now or hereafter arising as a result of any claim for
environmental cleanup costs, any resulting damage to the environment and any
other environmental claims against the Company, the Consignor, or the Premises.
The provisions of this subparagraph (c) shall continue in effect and shall
survive (among other events) any termination of this Agreement, foreclosure, a
deed in lieu of foreclosure transaction, payment and satisfaction of the
obligations evidenced hereby or incurred pursuant hereto, and release of any
collateral.

 

7.14.      Insurance. Keep its insurable properties adequately insured at all
times, by financially sound and reputable insurers, to such extent and against
such risks, including fire and other risks insured against by extended coverage,
and maintain liability and such other insurance as is customarily maintained by
company engaged in similar businesses.

7.15.      Notices Relating to Credit Agreement. Forward to the Consignor copies
of all amendments to the Credit Agreement and all notices of default issued in
connection with the Credit Agreement immediately upon receipt thereof.

 

 

 

- 22 -

 



 

 

8.

EVENTS OF DEFAULT AND ACCELERATION

 

8.1.        Events of Default In each case of the occurrence of any one or more
of the following events (each of which is herein called an "Event of Default"):

(a)

default in the payment or performance of any of the Company's Obligations or
agreements hereunder or under the Other Consignment Agreements; or

 

(b)

any representation or warranty made herein or in any certificate, statement or
agreement furnished in connection with this Agreement shall prove to be false or
misleading in any material respect; or

(c)

default in the payment or performance of any obligation or indebtedness of the
Company to the Consignor or any affiliate of the Consignor, whether now or
hereafter existing and howsoever arising, incurred or evidenced; or

(d)

default in the payment or performance of any obligation or indebtedness of the
Company to the Lenders or any affiliate of the Lenders under the Credit
Agreement, or under any other loan or credit agreement which replaces the Credit
Agreement upon its termination, whether now or hereafter existing and howsoever
arising, incurred or evidenced; or

(e)

default in the payment or performance of any obligation or indebtedness of any
of the Dentsply Subsidiaries to the Company under the Subsidiary Consignment
Agreement or under any other consignment agreement pursuant to which Precious
Metal is consigned to any of the Dentsply Subsidiaries , whether now or
hereafter existing and howsoever arising, incurred or evidenced; or

(f)

the Company or any of the Dentsply Subsidiaries shall (i) make a general
assignment for the benefit of creditors, or (ii) file or suffer the filing of
any voluntary or involuntary petition under any chapter of the Bankruptcy Act by
or against the Company or under the Insolvency Ordinance (Insolvenzordnung) by
or against Degussa Dental GmbH, or (iii) apply for or permit the appointment of
a receiver, trustee or custodian of any of its property or business; or (iv)
become insolvent to suffer the entry of an order for relief under Title 11 of
the United States Code; or (v) make an admission of its general inability to pay
its debts as they become due; or

 

(g)

the occurrence of any material loss, theft or destruction of or damage to any of
the Consigned Precious Metal or to any of the Other Consignors’ Precious Metal;
or

 

 

 

- 23 -

 



 

 

(h)

the occurrence of any attachment on any of the Consigned Precious Metal or on
any of the Other Consignors’ Precious Metal; or

 

(i)

default with respect to any evidence of indebtedness of the Company or any
Dentsply Subsidiary (other than to the Consignor, the Other Consignors and the
Lenders), if the effect of such default is to (x) accelerate the maturity of
such indebtedness or permit the holder thereof to cause such indebtedness to
become due prior to the stated maturity thereof, and (y) cause a material
adverse effect upon the Company’s business, operations, properties, assets, or
condition, financial or otherwise, or

(j)

any indebtedness of Company or any Dentsply Subsidiary (other than to the
Consignor, the Other Consignors and the Lenders) is not paid, when due and
payable, whether at the due date thereof or a date fixed for prepayment or
otherwise and such failure has a material adverse effect upon the business of
the Company or any Dentsply Subsidiary, operations, properties, assets, or
condition, financial or otherwise; or

 

(k)

the occurrence of any event of default under (x) any agreement now or at any
time hereafter securing or guaranteeing performance of this Agreement,
including, without limitation, the Security Agreement and the Collateral
Assignment, or (y) any agreement now or at any time hereafter securing or
guaranteeing performance of any of the Other Consignment Agreements; or

 

(l)

any direct or indirect change in the majority ownership or control of the
Company or any of the Dentsply Subsidiaries; or

(m)

the occurrence of any material loss, theft or destruction of or damage to any of
the property of the Company or any of the Dentsply Subsidiaries which, in the
Consignor’s sole reasonable determination, is not adequately insured;

then in any such event, at the Consignor’s option, (A) the obligations of the
Consignor hereunder shall terminate, (B) the Company shall promptly return to
the Consignor all Precious Metal theretofore consigned to but not purchased and
paid for by the Company, and (C) all the Company's obligations to the Consignor
(including, without limitation, the Consignment Facility) shall become and be
immediately due and payable without presentment, demand or notice, all of which
are hereby expressly waived, notwithstanding any credit or time allowed to the
Company or any instrument evidencing any of the Company's obligations to the
Consignor. The Consignor shall in addition have all of the rights and remedies
of a secured party under the Uniform Commercial Code with respect to any
collateral now or hereafter securing the Company's obligations hereunder. The
Company shall, at the Consignor’s request, immediately assemble all such
collateral and the Consigned Precious Metal, and the Consignor may go upon the
Premises to take immediate possession thereof. The Company shall pay all
reasonable legal expenses and attorneys' fees

 

 

- 24 -

 



 

incurred by the Consignor in enforcing the Consignor’s rights, powers and
remedies under this Agreement.

 

8.2.        Waiver No failure or delay on the Consignor’s part to exercise or to
enforce any of the Consignor’s rights hereunder or under any other instruments
or agreement evidencing any of the Company's obligations to the Consignor or to
require strict compliance with the terms hereof or thereof in any one or more
instances and no course of conduct on the Consignor’s part shall constitute or
be deemed to constitute a waiver or relinquishment of any such rights hereunder
unless it shall have signed a waiver thereof in writing and no such waiver,
unless expressly stated therein, shall be effective as to any transaction which
occurs after the date of such waiver or as to any continuance of a breach after
such waiver. The Consignor’s rights hereunder shall continue unimpaired
notwithstanding any extension of time, compromise or other indulgence granted by
the Consignor to the Company with respect to any of the Company's obligations to
the Consignor or any instrument given the Consignor in connection therewith, and
the Company hereby waives notice of any such extension, compromise or other
indulgence and consents to be bound thereby as if it had expressly agreed
thereto in advance.

 

 

9.

NO ASSIGNMENT

 

The rights of the Company under this Agreement may not be assigned to any third
party without the prior written consent of the Consignor. All covenants and
agreements of the Company contained herein shall bind the Company and its
successors and assigns, and shall inure to the benefit of the Consignor, its
successors and assigns.

 

 

10.

EXPENSES

 

The Company shall pay on demand all expenses of the Consignor in connection with
the preparation, administration, default, collection, wavier or amendment of
consignment terms, or in connection with the Consignor’s exercise, preservation
or enforcement of any of its rights, remedies or options hereunder or under the
Security Agreement or the Collateral Assignment, including, without limitation,
fees of outside legal counsel, including German counsel, or the allocated costs
of in-house legal counsel, accounting, consulting, brokerage or other costs
relating to any appraisals or examinations conducted in connection with the
Consignment or any collateral therefor, and the amount of all such expenses
shall, until paid, bear interest at the rate applicable to unpaid purchase price
hereunder (including any default rate) and be an obligation secured by such
collateral.

 

 

11.

GOVERNING LAW; MISCELLANEOUS

 

 

 

- 25 -

 



 

 

11.1.      Governing Law. This Agreement shall be governed by and shall be
construed under the laws of the State of New York (excluding the laws applicable
to conflicts or choice of law) unless otherwise specifically provided. Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

11.2.      JURISDICTION. THE COMPANY AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS AGREEMENT OR ANY OF THE OTHER CONSIGNMENT DOCUMENTS MAY BE BROUGHT BY THE
CONSIGNOR IN ITS DISCRETION IN THE COURTS OF THE STATE OF NEW YORK OR ANY
FEDERAL COURT SITTING THEREIN OR IN THE COURTS OF MUNICH, GERMANY AND CONSENTS
TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND SERVICE OF PROCESS IN ANY
SUCH SUIT BEING MADE UPON COMPANY BY MAIL AT THE ADDRESS SET FORTH IN THIS
AGREEMENT, IT BEING UNDERSTOOD THAT THE COMPANY MAY ONLY BE ENTITLED TO BRING
SUIT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN. THE COMPANY HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT FORUM. THE COMPANY AND THE CONSIGNOR MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER CONSIGNMENT DOCUMENTS CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN ) OR ACTIONS OF ANY PART, INCLUDING, WITHOUT
LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
THE CONSIGNOR RELATING TO THE ADMINISTRATION OF THE CONSIGNMENT FACILITY OR
ENFORCEMENT OF THE CONSIGNMENT DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK
TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE COMPANY
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES. THE COMPANY CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE CONSIGNOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE CONSIGNOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER TO
ACCEPT THIS AGREEMENT AND EXTENDS THE CONSIGNMENT FACILITY.

 

 

 

- 26 -

 



 

 

11.3.      Survival of Covenants. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto, shall survive the consigning of Precious Metal by the Consignor
to the Company, the execution and delivery to the Consignor of this Agreement,
and shall continue in full force and effect so long as any indebtedness or
obligation of the Company to the Consignor is outstanding and unpaid. Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and assign of such party; and all covenants,
promises and agreements contained in this Agreement by or on behalf of the
Company shall inure to the benefit of the successors and assigns of the
Consignor.

11.4.      Late Fee. If the entire amount of a required payment is not paid in
full within ten (10) business days after the same is due, the Company shall pay
to the Consignor a late fee equal to five percent (5%) of the required payment.

11.5.      Default Interest Rate. The Company hereby agrees to pay upon demand,
to the extent permitted by law, late charges on any sum or amount not paid when
due hereunder at a rate per annum equal to the Prime Rate plus four percent
(4%), from the date of delinquency until payment in full. Interest shall be
calculated on the basis of a 360-day year counting the actual number of days
elapsed. Each change in the Prime Rate charged being effective upon each date
the Prime Rate changes.

11.6.      Increased Costs. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to the
Consignor by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law), shall:

 

(a)        subject the Consignor to any tax (except for taxes on income or
profits), levy, impost, duty, charge, fee, deduction or withholding of any
nature with respect to the making of Fixed Rate Consignments, or

 

(b)        materially change the basis of taxation (except for changes in taxes
on income or profits) of payments to the Consignor of the principal of or the
interest on Fixed Rate Consignments or any other amounts payable to the
Consignor under this Agreement for Fixed Rate Consignments, or

 

(c)        impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or commitments of an officer of the
Consignor, or

 

 

- 27 -

 



 

 

(d)        impose on the Consignor any other conditions or requirements with
respect to Fixed Rate Consignments or any class of loans or commitments of which
any of Fixed Rate Consignments form a part;

 

and the result of any of the foregoing is

 

(e)        to increase the cost to the Consignor of making, funding, issuing,
renewing, extending or maintaining any of the Fixed Rate Consignments, or

 

(f)         to reduce the amount of principal, interest or other amount payable
to the Consignor hereunder on account of any of the Fixed Rate Consignments, or

 

(g)        to require the Consignor to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by the Consignor from the Company hereunder,

 

then, and in each such case, the Company will, upon demand by the Consignor, at
any time and from time to time and as often as the occasion therefor may arise,
pay to the Consignor such additional amounts as will be sufficient to compensate
the Consignor for such additional cost, reduction, payment or foregone interest
or other sum.

 

11.7.      Capital Adequacy. If any present or future law, governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law) or the interpretation thereof by a court or governmental authority with
appropriate jurisdiction affects the amount of capital required or expected to
be maintained by the Consignor or any corporation controlling the Consignor and
the Consignor reasonably determines that the amount of capital required to be
maintained by it is increased by or based upon the existence of Fixed Rate
Consignments made or deemed to be made pursuant hereto, then the Consignor may
notify the Company of such fact, and the Company shall pay to the Consignor from
time to time upon demand, as an additional fee payable hereunder, such amount as
the Consignor shall determine and certify in a notice to the Company to be an
amount that will adequately compensate the Consignor in light of these
circumstances for its increased costs of maintaining such capital. The Consignor
shall allocate such cost increases among its customers in good faith and on
equitable basis.

 

11.8.      Certificate of Increased Costs and Capital Adequacy. A certificate
setting forth any additional amounts payable pursuant to Paragraphs 11.6 and
11.7 and a brief explanation of such amounts which are due, submitted by the
Consignor to the Company, shall be prima facie evidence that such amounts are
due and owing.

11.9.      Assignments. The Consignor shall have the unrestricted right at any
time or from time to time, with the Company’s consent (such consent shall only
be required provided that no

 

 

- 28 -

 



 

Event of Default has occurred and is then continuing), which shall not be
unreasonably withheld, to assign all or any portion of its rights and
obligations hereunder to one or more banks or other financial institutions
(each, an "Assignee”), and Company agrees that it shall execute, or cause to be
executed, such documents, including without limitations, amendments to this
Agreement and to any other documents, instruments and agreements executed in
connection herewith as the Consignor shall deem necessary to effect the
foregoing. In addition, at the request of the Consignor and any such Assignee,
Company shall enter into one or more new Consignment Agreements, as applicable,
with any such Assignee and, if the Consignor has retained any of its rights and
obligations hereunder following such assignment, to the Consignor, which new
Consignment Agreement shall be issued in replacement of, but not in discharge
of, the liability evidenced by the Consignment Agreement entered into by the
Consignor prior to such assignment and shall reflect the amount of the
respective commitments and consignment held by such Assignee and the Consignor
after giving effect to such assignment. Each interest assigned hereunder shall
be in an amount equal to at least Five Million Dollars ($5,000,000) of the total
commitment of the Consignor. Upon the execution and delivery of appropriate
assignment documentation, amendments and any other documentation required by the
Consignor in connection with such assignment, and the payment by Assignee of the
purchase price agreed to by the Consignor, and such Assignee, such Assignee
shall be a party to this Agreement and shall have all of the rights and
obligations of the Consignor hereunder (and under any and all other guaranties,
documents, instruments and agreements executed in connection herewith) to the
extent that such rights and obligations have been assigned by the Consignor
pursuant to the assignment documentation between the Consignor and such
Assignee, and the Consignor shall be released from its obligations hereunder and
thereunder to a corresponding extent. The Consignor may furnish any information
concerning the Company in its possession from time to time to prospective
Assignee, provided that the Consignor shall require any such prospective
Assignee to agree in writing to maintain the confidentiality of such
information.

11.10.    Participations. The Consignor shall have the unrestricted right at any
time and from time to time, with the consent of Company (such consent shall only
be required provided that no Event of Default has occurred and is then
continuing), which shall not be unreasonably withheld, to grant to one or more
banks or other financial institutions (each, a "Participant”) participating
interests in the Consignor’s obligation to consign Precious Metal hereunder.
Each participating interest granted hereunder shall be in an amount equal to at
least Five Million Dollars ($5,000,000) of the total commitment of the
Consignor. In the event of any such grant by the Consignor of a participating
interest to a Participant, the Consignor shall remain responsible for the
performance of its obligations hereunder and Company shall continue to deal
solely and directly with the Consignor in connection with the Consignor's rights
and obligations hereunder. The Consignor may furnish any information concerning
the Company in its possession from time to time to prospective Participants,
provided that the Consignor shall require any such prospective Participant to
agree in writing to maintain the confidentiality of such information.

 

 

 

- 29 -

 



 

 

11.11.    Maximum Interest. All agreements between the Company and the Consignor
are hereby expressly limited so that in no contingency or event whatsoever,
whether by reason of acceleration of maturity of the indebtedness evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the Consignor
for the use or the forbearance of the indebtedness evidenced hereby exceed the
maximum permissible under applicable law. As used herein, the term “applicable
law” shall mean the law in effect as of the date hereof; provided, however, that
in the event there is a change in the law which results in a higher permissible
rate of interest, then this Agreement shall be governed by such new law as of
its effective date. In this regard, it is expressly agreed that it is the intent
of the Company and the Consignor in the execution, delivery and acceptance of
this Agreement to contract in strict compliance with the laws of the State of
New York from time to time in effect. If, under or from any circumstances
whatsoever, fulfillment of any provision hereof or of any of the consignment
documents at the time of performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable law,
then the obligation to be fulfilled shall automatically be reduced to the limits
of such validity, and if under or from circumstances whatsoever the Consignor
should ever receive as interest an amount which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the principal balance evidenced hereby and not to the payment of
interest. This provision shall control every other provision of all agreements
between the Company and the Consignor.

11.12.

Payments.

(a)        All payments (other than payments in the form of Precious Metal)
shall be made by the Company at the office of the Consignor herein set forth or
such other place as the Consignor may from time to time specify in writing in
lawful currency of the United States of America in immediately available funds,
without counterclaim or setoff and free and clear of, and without any deduction
or withholding for, any taxes or other payments.

(b)        All payments shall be applied first to the payment of all fees,
expenses and other amounts due to the Consignor (excluding purchase price for
Consigned Precious Metal and consignment fees), then to accrued consignment fees
and interest and the balance on account of outstanding purchase prices for
Consigned Precious Metal; provided, however, that after the occurrence of an
Event of Default, payments will be applied to the obligations of the Company to
the Consignor as the Consignor determines in its sole discretion.

(c)        If this Agreement or any payment hereunder becomes due on a day which
is not a Business Day, the due date of this Agreement or payment shall be
extended to the next succeeding Business Day, and such extension of time shall
be included in computing interest and fees in connection with such payment.

11.13.    Loss of Agreement. Upon receipt of an affidavit of an officer of the
Consignor as to the loss, theft, destruction or mutilation of any security
document which is not of public

 

 

- 30 -

 



 

record, and, in the case of any such loss, theft, destruction or mutilation, the
Company will issue, in lieu thereof, a replacement security document of like
tenor.

11.14.    Pledge to Federal Reserve. The Consignor may at any time pledge all or
any portion of its rights under the consignment documents to any of the twelve
(12) Federal Reserve Banks organized under Section 4 of the Federal Reserve Act,
12 U.S.C Section 341. No such pledge or enforcement thereof shall release the
Consignor from its obligations under any of the consignment documents.

11.15.    Notices. All notices and other communications hereunder shall be in
writing, except as otherwise provided in this Agreement; and shall be sent by
any one of the following: certified mail, return receipt requested; overnight
courier; confirmed telecopier; or by hand and shall addressed (i) if to the
Company, to it at the Company's Address, and (ii) if to the Consignor, to it at
the Consignor’s Address. Notices shall be deemed effective three (3) days after
deposit in the mail, if sent by certified mail; the next Business Day, if sent
by overnight courier; upon confirmation, if sent by confirmed telecopier; and
upon delivery, if sent by hand. The address of any party hereto for such
demands, notices and other communications may be changed by giving notice in
writing at any time to the other party hereto.

 

11.16.    Waivers in Writing. No modification or waiver of any provision of this
Agreement, nor consent to any departure by the Company therefrom, shall in any
event be effective unless the same shall be in writing, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. No notice to, or demand on, the Company, in any case, shall
entitle the Company to any other or future notice or demand in the same, similar
or other circumstances.

 

11.17.    Delay in Enforcement. Neither any failure or any delay on the part of
the Consignor in exercising any right, power or privilege hereunder or under any
other instrument given as security therefor, shall operate as a waiver thereof,
nor shall a single or partial exercise thereof preclude any other or future
exercise, or the exercise of any right, power or privilege.

11.18.    Severability. In the event any part of this Agreement is found to be
unenforceable in any jurisdiction, the remaining provisions of this Agreement
shall be binding with the same effect as though the unenforceable part were
deleted; provided, however, such provision shall continue to be enforceable in
all other jurisdictions; and provided, further, however, that if a court finds
such provision to be unenforceable, such court shall be entitled to modify such
provision in order to make the same enforceable.

11.19.    Final Agreement. This Agreement is intended by the parties as the
final, complete and exclusive statement of the transactions evidenced by this
Agreement. All prior or contemporaneous promises, agreements sand
understandings, whether oral or written, are deemed to be superseded by this
Agreement, and no party is relying on any promise, agreement or understanding
not set forth in this Agreement. This Agreement may not be amended or

 

 

- 31 -

 



 

modified except by a written instrument describing such amendment or
modification executed by the Company and Consignor.

*The next page is a signature page*



 

 

- 32 -

 



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

WITNESS:

DENTSPLY INTERNATIONAL INC.

 

 

____________________________________

By:_________________________________

 

Title:

 

 

DRESDNER BANK AG, FRANKFURT

 

 

By:_________________________________

                 Title:

 

 

- 33 -

 



 

 

EXHIBIT INDEX

 

 

Exhibit A

Authorized Representatives Letter

 

Exhibit B

Change in Consignment Limit

 

Exhibit C

Approved Locations

 

 

 



 

 

EXHIBIT A

 

(TO BE TYPED ON COMPANY'S LETTERHEAD)

 

 

, 2002

 

To:

Dresdner Bank AG, Frankfurt

Global Debt

Precious Metals and Commodity Trading

Attn. Wolfgang Wrzesniok-Rossbach

Jürgen-Ponto-Platz 1, 60301

Frankfurt, Germany

 

 

Dear Sir or Madam:

 

In accordance with that certain Consignment Agreement dated the date hereof (the
“Consignment Agreement”) by and between the undersigned and Dresdner Bank AG,
Frankfurt

(the "Consignor"), the undersigned hereby designates the following persons as
Authorized Representatives who are authorized by and on behalf of the
undersigned: (a) to transact consignment and purchase and sale transactions with
the Consignor under the Consignment Facility; (b) to request that a consignment
under the Consignment Facility be continued as such; and (c) to generally to
bind the undersigned in any and all transactions by and between Consignor and
the undersigned under the Consignment Facility:

 

Name

Title

 

Delana J. Fuller

Bookkeeper III

 

Donald R. Gross

Cash Manager

 

Volker Wagner

European Treasury Manager

Andrew M. Smith

Treasury and Risk Manager

 

William E. Reardon

Treasurer

 

 

The Consignor is hereby authorized to rely on this authorization until Consignor
receives further written notice canceling or amending the foregoing. All
capitalized terms used herein without definition shall have the meanings
assigned by the Consignment Agreement.

 

Very truly yours,

 

DENTSPLY INTERNATIONAL INC.

 

 

By:_____________________________________

 

                 Title:

 

2

 



 

 

EXHIBIT B

 

______________, 200_

 

 

DENTSPLY INTERNATIONAL INC.

570 West College Avenue

York, Pennsylvania 17405

 

Ladies and Gentlemen:

 

Upon your acceptance of the terms of this letter agreement as evidenced by your
execution and delivery to Dresdner Bank AG, Frankfurt ______________________
("Consignor") on or before ______________, 200_, of a copy of this letter,
DENTSPLY INTERNATIONAL INC. (the "Company"), and the Consignor agree effective
_________________, 200_, to amend the definition of the Consignment Limit
contained in Paragraph 1.11 of that certain Consignment Agreement dated
____________________, 2002, as the same may have been heretofore amended (the
"Consignment Agreement"), by and between Consignor and the Company to read as
follows:

 

“1.11. "Consignment Limit" means:

 

 

(a)

_____________ Dollars ($____________); and

(b)

such limit as Consignor and the Company may agree upon from time to time as
evidenced by an amendment in substantially the form of Exhibit B attached hereto
and made a part hereof or in such other form as Consignor shall require; or

(c)

such other limit as Consignor may approve in its sole discretion.”

 

Except as amended hereby, the Consignment Agreement and all agreements securing
or guaranteeing the Consignment Agreement shall remain in full force and effect
and are in all respect hereby ratified and affirmed.

 

Very truly yours,

 

DRESDNER BANK AG, FRANKFURT

 

 

By:_______________________________

Title:_____________________________

 



 



 

 

Accepted and agreed as of the

____ day of ___________, 200_.

 

DENTSPLY INTERNATIONAL INC.

 

By: ________________________________

Title: ______________________________

 

cc:

Frederick Reinhardt, Senior Vice President

 

Fleet Precious Metal Inc.

 

 

111 Westminster Street

 

                 Providence, RI 02903

 

-2-

 



 

 

EXHIBIT C

 

APPROVED LOCATIONS

 

Degussa Dental GmbH

Rodenbacher Chaussee 4

 

D-63457 Hanau-Wolfgang

Germany

 

 

Elephant Dental

Verlengde Lageweg 10

1628 PM Hoorn

 

Netherlands

 

 

Ceramco, Inc. (f/k/a Degussa-Ney Dental)

65 West Dudley Town Road

 

Bloomfield, Connecticut

06002-1316

USA

 

 

Coimpa Ltda.

Av. Gen. Rodrigo

 

Otavio.512, 69077-000

Manaus-AM

 

 

Sankin Kogyo Ltd.

Nasu Factory 1382-11

 

Shimoishigami

 

Ohtawara City, Tochigi

324-0036

 

Degussa Dental Austria GmbH

Liesinger Flur-Gasse 2c

1235 Vienna

 

Austria

 

 

Ceramco Inc.

Six Terri Lane

 

Burlington, NJ

08016

USA

 

 

 

P82068.1

 

 

 

 

 